POLLEY, J.
This matter is pending in this court on appeal from a judgment of conviction of the defendants in the circuit court of Meade county, and appellants have applied for an order admitting them to bail pending such appeal.
Appellants were convicted on an information charging that they did on the 19th day of July, 1926, “willfully, unlawfully and feloniously persuade, induce, entice, and take away one Laurana Reel and one Rosean Courtney, they being at the time females under the age of 18 years, from their parents, without the consent of the parents of the said' Laurana Reel and Rosean Courtney, for immoral purposes, debauchery, and illicit relationship.”
The information w;as drawn under the provisions of section 4102, Code 1919, as amended by chapter 1, Laws 1921, and, upon a verdict of guilty, appellants were sentenced to- serve a term of six years in the penitentiary.
A stipulation containing a condensed statement of the facts in the case and signed by the state’s attorney of Meade county and counsel for appellants has been submitted with this application. After a careful consideration of this statement of fact, I have very grave doubt of the sufficiency of the evidence to sustain the conviction of the charge set out in the information. This being the case, I feel that to put the sentence of the court into effect, before the case can be examined on the appeal, would work an unnecessary heardship on the appellants. Therefore an order has been made and entered admitting appellants to bail in the sum of $3,000 each, and staying execution of the sentence until the appeal is finally disposed of.